       Case 4:19-cv-00044-BMM Document 132 Filed 04/27/20 Page 1 of 6



PRERAK SHAH
JEAN E. WILLIAMS
Deputy Assistant Attorneys General

BENJAMIN J. GRILLOT
BRIDGET KENNEDY MCNEIL
KRISTOFOR R. SWANSON
Environment & Natural Resources Division
U.S. Department of Justice

[contact information in signature block]
Attorneys for Federal Defendants


              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                      GREAT FALLS DIVISION



Northern Plains Resource Council, et       Case No. 4:19-cv-44-BMM
al.,

             Plaintiffs,
                                           Federal Defendants’ Motion to
       v.                                  Expedite Briefing and
                                           Consideration of Their Motion to
U.S. Army Corps of Engineers, et al.,      Stay Pending Appeal (ECF No. 131)
                                           and Request for Administrative
             Defendants,                   Stay

       and

TransCanada Keystone Pipeline, LP,
et al.,

             Defendant-Intervenors.
       Case 4:19-cv-00044-BMM Document 132 Filed 04/27/20 Page 2 of 6



      Federal Defendants move to expedite briefing and consideration of their

motion to stay portions of the Court’s April 15 Order pending appeal (ECF No.

131). Specifically, we propose the following briefing schedule and request that the

Court rule on the motion to stay by no later than May 11, 2020, at which time

Federal Defendants intend to seek relief in the Ninth Circuit the following day.

      In addition, Federal Defendants request an administrative stay of Paragraphs

5 and 6 in the Court’s April 15 Order while the Court considers the motion to stay.

Defendant-Intervenor TC Energy Corporation has previously represented to this

Court that it “will not commence construction through [water of the United States]

without receiving [pre-construction notice] verifications” from the U.S. Army

Corps of Engineers. TC Energy Reply in Support of Mot. for Summ. J. 2, ECF No.

113. To facilitate the Court’s consideration of the motion to stay, the Corps

represents that it will not verify any of TC Energy’s pre-construction notices

during the pendency of any administrative stay.

      Good cause exists for expedition and an administrative stay:

      1.     As explained more fully in the motion for stay, those portions of the

Court’s April 15 Order that vacated Nationwide Permit 12 and broadly enjoined

the Corps from issuing verifications under the Permit have extraordinary

implications. The breadth of those remedies potentially captures any and every

utility line project in the country that is currently using or planning to make use of

                                           1
       Case 4:19-cv-00044-BMM Document 132 Filed 04/27/20 Page 3 of 6



Nationwide Permit 12 for construction, repair, maintenance, or removal of the

utility line. This would include drinking water lines, fiber-optic cable lines,

electrical lines, and telephone lines. Plaintiffs did not request such broad relief.

Instead, Plaintiffs explicitly disavowed vacatur and sought injunctive relief only as

to the Keystone XL pipeline. And, in any event, Plaintiffs only could have had

standing—though we do not concede that point—for a Keystone-specific remedy

because they only alleged injuries emanating from that specific project.

      2.     Under local rules, briefing on the motion for stay would not be

completed until May 25, 2020. See L.R. 7.1(d)(1). Given the breadth of activities

affected by the Court’s Order, the Corps, the regulated community, and the public

have a significant interest in a much faster decision than local rules contemplate.

      3.     Thus, in place of the briefing schedule in local rules, we propose:

             • Any memoranda in support of the motion to stay be due no later
               than April 29, 2020;
             • Any memoranda in opposition be due no later than May 6, 2020;
             • Any reply by the movants be due no later than May 8, 2020.
      4.     We have conferred with counsel for the other parties regarding

expedition. Plaintiffs oppose the motion to expedite and the administrative stay.

Defendant-Intervenors all support expedition and the proposed briefing schedule.

      Based upon the foregoing, we respectfully request that the Court expedite

briefing on (and its consideration of) the motion for stay and also administratively

                                           2
       Case 4:19-cv-00044-BMM Document 132 Filed 04/27/20 Page 4 of 6



stay Paragraphs 5 and 6 of the April 15 Order during that briefing and

consideration.



Date: April 27, 2020


MARK STEGER SMITH                            PRERAK SHAH
Assistant U.S. Attorney                      JEAN E. WILLIAMS
Office of the United States Attorney         Deputy Assistant Attorneys General
2601 Second Ave. North, Suite 3200
Billings, MT 59101                           ___s/ Kristofor R. Swanson____
Tel: (406) 247-4667                          KRISTOFOR R. SWANSON
Fax: (406) 657-6058                          (Colo. Bar No. 39378)
mark.smith3@usdoj.gov                        Senior Attorney
                                             Natural Resources Section
                                             Envt. & Natural Resources Div.
                                             U.S. Department of Justice
                                             P.O. Box 7611
                                             Washington, DC 20044-7611
                                             Tel: (202) 305-0248
                                             Fax: (202) 305-0506
                                             kristofor.swanson@usdoj.gov

                                             ___s/ Benjamin J. Grillot___
                                             BENJAMIN J. GRILLOT
                                             (D.C. Bar No. 982114)
                                             Environmental Defense Section
                                             Envt. & Natural Resources Div.
                                             U.S. Department of Justice
                                             P.O. Box 7611
                                             Washington, DC 20044-7611
                                             Tel: (202) 305-0303
                                             Fax: (202) 305-0506
                                             benjamin.grillot@usdoj.gov

                                             ___s/ Bridget Kennedy McNeil__
                                             BRIDGET KENNEDY MCNEIL
                                             Senior Trial Attorney
                                         3
Case 4:19-cv-00044-BMM Document 132 Filed 04/27/20 Page 5 of 6



                                  Wildlife & Marine Resources Section
                                  Envt. & Natural Resources Div.
                                  U.S. Department of Justice
                                  999 18th Street
                                  South Terrace, Suite 370
                                  Denver, CO 80202
                                  303-844-1484
                                  bridget.mcneil@usdoj.gov




                              4
       Case 4:19-cv-00044-BMM Document 132 Filed 04/27/20 Page 6 of 6



                        C ERTIFICATE     OF   C OMPLIANCE

      Pursuant to Local Rules 7.1(d)(2)(E), the above motion is proportionately
spaced, has a typeface of 14 points and contains 502 words, excluding the caption,
signature block, and certificates of service and compliance.

                                                      _Bridget K. McNeil______
                                                      Bridget Kennedy McNeil



                           C ERTIFICATE       OF   S ERVICE

       I hereby certify that on April 27, 2020, I filed the above pleading with the
Court’s electronic case management system, which caused notice to be sent to all
parties.

                                               _Bridget K. McNeil_____
                                               Bridget Kennedy McNeil




                                          1
